Opinion issued June 18, 2013




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-12-00881-CV
                         ———————————
  NEW PROCESS STEEL, L.P. AND THE ALTA FAY AND EUGENE R.
    FANT CHILDREN'S TRUST OF 1978 NUMBER ONE, Appellants
                                   V.
     JOHN S. BEESON, INDIVIDUALLY AND AS TRUSTEE, AND
    CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, Appellees



                 On Appeal from the 269th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2010-29072


                       MEMORANDUM OPINION
      Appellants have filed an unopposed motion to dismiss the appeal with

prejudice. See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See

TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal with prejudice.

See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                        2